Citation Nr: 0809215	
Decision Date: 03/19/08    Archive Date: 04/03/08

DOCKET NO.  06-12 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for obstructive sleep 
apnea.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel






INTRODUCTION

The veteran served on active duty from February 1955 to 
February 1983.

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 2005 rating decision in 
which the RO, inter alia, denied the veteran's claim for 
service connection for obstructive sleep apnea.  In September 
2005, the veteran filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in March 2006, and the 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to the Board of Veterans' Appeals) in April 2006.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  Service treatment records reflect no complaints or 
treatment for sleep apnea during service, and there is no 
competent evidence or opinion establishing a medical nexus 
between any current obstructive sleep apnea and service.


CONCLUSION OF LAW

The criteria for service connection for obstructive sleep 
apnea are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2007). 







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in an August 2004 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claim for service 
connection for obstructive sleep apnea, as well as what 
information and evidence must be submitted by the appellant, 
what information and evidence would be obtained by VA, and 
the need for the appellant to advise VA of and to submit any 
further evidence that is relevant to the claim.  Clearly, the 
August 2004 pre-rating letter meets Pelegrini's content of 
notice requirements, as well as the VCAA's timing of notice 
requirement.

The Board also notes that a March 2006 letter informed the 
appellant how disability ratings and effective dates are 
assigned and the type of evidence that impacts those 
determinations.  However, the timing of this notice-at the 
time of, and not prior to, the last adjudication of the 
claim-is not shown to prejudice the veteran.  Because in the 
decision herein, the Board denies service connection for the 
claimed disability, no disability rating or effective date is 
being, or is to be assigned.  Hence, there is no possibility 
of prejudice to the appellant under the notice requirements 
of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records; post-service private medical 
records; and outpatient treatment records from the Walter 
Reed Army Medical Center in Washington, D.C.  Also of record 
and considered in connection with this claim are various 
written statements provided by the veteran and by his spouse 
and by his representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matter on appeal, at 
this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006) (rejecting the argument that the Board lacks 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such 
a determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet 
App. 141, 143 (1992).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In adjudicating a claim for benefits, the Board must 
determine whether a preponderance of the evidence supports 
the claim or whether all of the evidence is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

Initially, the Board notes that the record contains evidence 
of the condition for which service connection is sought.  
Private medical records from Mary Washington Hospital in 
Fredericksburg, Virginia, dated in January and April 2004 
detail sleep studies with a diagnosis of obstructive sleep 
apnea.  This evidence notwithstanding, the claim for service 
connection must be denied on the basis of medical 
relationship, or nexus, to service.

The medical evidence does not reflect the presence of 
obstructive sleep apnea during the veteran's period of active 
service.  Service treatment records are negative for any 
complaints or treatments related to sleeping problems while 
the veteran was in service.  In August and September 1970, 
when the veteran states his sleep disorder was first noticed, 
the service treatment records show that he was treated for a 
cold and sore throat and not for sinus and breathing 
problems.  There are about a half-dozen complaints of sore 
throat during the veteran's 28-year period of active duty, 
but no service treatment records detailing definite sinus and 
breathing problems as alleged by the veteran in his August 
2004 written statement.  The report of his November 1982 
discharge examination fails to note any sleep, sinus or 
breathing abnormalities.

The Board also notes that no sleep apnea disability was shown 
until many years after the veteran's discharge from service.  

Outpatient medical records from Walter Reed Army Medical 
Center dated from August 1987 to March 2005 show the veteran 
was treated for sleep apnea post service.  His initial sleep 
clinic visit was December 2003 and he was seen for CPAP 
(continuous positive airway pressure) therapy and follow-up 
in March 2004, November 2004, December 2004, January 2005, 
and February 2005.  Some compliance issues were noted, but in 
the February 2005 visit, the veteran reported feeling rested 
and his status was marked as excellent.  A March 2005 Army 
hospital record shows sleep apnea was one of the veteran's 
medical problems.  The earliest of the two private hospital 
sleep studies noted above includes information that another 
sleep study might be helpful to rule out narcolepsy given the 
early rapid eye movement measured in the initial study.

As noted above, the veteran was not diagnosed with 
obstructive sleep apnea until January 2004, more than 20 
years after he left service.  The Board points out that the 
passage of many years between discharge from active service 
and the objective documentation of a claimed disability is a 
factor that weighs against a claim for service connection.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Furthermore, in this appeal, none of the aforementioned 
private and Army hospital medical records include any comment 
or opinion addressing the etiology of any current obstructive 
sleep apnea.  In short, there is no competent evidence to 
support a finding that there exists a medical nexus between 
any claimed condition and service, and neither the veteran 
nor his representative has presented, identified, or even 
alluded to the existence of any such evidence.

The Board notes that in his substantive appeal the veteran 
argues that his sleep apnea is due to exposure to Agent 
Orange when he served in the Republic of Vietnam.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  See 38 C.F.R. §§ 3.307(a)(6)(iii); see 
also VAOPGCPREC 7-93.

If a veteran was exposed to a herbicide agent during active 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes (also known as Type II or adult-onset diabetes 
mellitus), Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea) and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  VA has 
determined that there is no positive association between 
exposure to herbicides and any other condition, such as sleep 
apnea, for which it has not specifically determined that a 
presumption of service connection is warranted.  See Notice, 
59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 57586-
57589 (1996).

Notwithstanding the presumptive provisions, service 
connection for claimed residuals of exposure to herbicides 
also may be established by showing that a disorder resulting 
in disability is, in fact, causally linked to such exposure.  
See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee 
v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 
U.S.C.A. §§ 1113 and 1116, and 38 C.F.R. § 3.303.

After a full review of the record, the Board concludes that 
service connection for obstructive sleep apnea, including if 
claimed as due to herbicide exposure, also is not warranted.  
Though the Board notes that evidence in the claims file shows 
that the appellant received the Vietnam Service Medal and 
other Vietnam campaign medals and his exposure to herbicides 
is presumed, sleep apnea is not one of the presumptive 
conditions listed for herbicide exposure pursuant to 
38 C.F.R. § 3.309(e) and the record is devoid of any medical 
evidence that this veteran's sleep apnea is linked to 
exposure to Agent Orange.  

In addition to the medical evidence, in adjudicating this 
claim, the Board has considered the assertions of the 
veteran, his spouse and his representative.  Certainly the 
veteran and his wife are competent to describe the veteran's 
heavy snoring symptoms, which they state began in 1970 while 
he was in service and for which the veteran did not seek 
medical attention.  See Layno v. Brown, 6 Vet. App. 465, 469-
70 (1994).  However, as indicated above, the claim on appeal 
turns on the medical question of whether there exists a 
medical relationship between the disability for which service 
connection is sought and service-a matter within the 
province of trained medical professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As the appellant, his 
spouse, and his representative are not shown to be other than 
laypersons without the appropriate medical training and 
expertise, none is competent to render a probative opinion on 
a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 
124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992)).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Hence, the lay 
assertions in this regard have no probative value on the 
issue of medical nexus.

Under these circumstances, the claim for service connection 
for obstructive sleep apnea disability must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for obstructive sleep apnea is denied.




____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


